Citation Nr: 0008182	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  00-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 
1998, for a grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than October 19, 
1998, for a grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which established service connection 
for bilateral hearing loss and for tinnitus.  In that 
decision, the RO assigned a noncompensable evaluation for 
bilateral hearing loss and a 10 percent evaluation for 
tinnitus, each effective October 19, 1998.  The veteran 
timely appealed to the Board the effective dates assigned for 
his bilateral hearing loss and tinnitus.


REMAND

In a VA Form 9, dated in March 2000 and received at the RO 
that same month, the veteran requested that he be afforded a 
hearing before a traveling Member of the Board at the local 
VA office.  To date, however, the veteran has not been 
afforded the opportunity to appear at a hearing held before a 
traveling Member of the Board at the local VA office, and the 
claims file does not reflect that he has withdrawn his 
request for such a hearing.  Accordingly, this case must be 
remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule for a hearing 
before a traveling Member of the Board at 
the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a BVA 
hearing, such hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


